



When recorded, return to:    RECORD IN DEED OF TRUST RECORDS
    TRAVIS COUNTY, TEXAS
Thompson & Knight LLP    AND MONTGOMERY COUNTY, TEXAS
1722 Routh Street, Suite 1500    
Dallas, Texas 75201    
Attention: Matthew H. Swerdlow


NOTICE OF CONFIDENTIALITY RIGHTS; IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER
 
 
 
 
 



MODIFICATION AGREEMENT


This MODIFICATION AGREEMENT (this “Agreement”) dated effective as of April 14,
2020 (the “Effective Date”) by and between STRATUS PROPERTIES INC., a Delaware
corporation (“Stratus”), STRATUS PROPERTIES OPERATING CO., L.P., a Delaware
limited partnership (“SPOC”), CIRCLE C LAND, L.P., a Texas limited partnership
(“Circle C”), AUSTIN 290 PROPERTIES, INC., a Texas corporation (“Austin”), THE
VILLAS AT AMARRA DRIVE, L.L.C., a Texas limited liability company (“Amarra”),
210 LAVACA HOLDINGS, L.L.C., a Texas limited liability company (“Lavaca”),
MAGNOLIA EAST 149, L.L.C., a Texas limited liability company (“Magnolia”), and
STRATUS LAKEWAY CENTER, L.L.C., a Texas limited liability company (“Lakeway”)
(Stratus, SPOC, Circle C, Austin, Amarra, Lavaca, Magnolia, and Lakeway are
sometimes referred to in this Agreement severally as “Borrower”), and COMERICA
BANK (“Lender”);


W I T N E S S E T H:


A.The following documents were previously executed and delivered by Borrower to
Lender, inter alia, relating to a loan (the “Loan”) in the original principal
sum of $60,000,000.00, each dated June 29, 2018:
i.    that certain Loan Agreement (the “Loan Agreement”);
ii.    that certain Revolving Promissory Note, payable to the order of Lender in
the original principal sum of $60,000,000.00 (the “Note”);
iii.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Stratus to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018103071 of the Official Public
Records of Travis County, Texas (the “Stratus Deed of Trust”);
iv.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Circle C to Brian P. Foley, Trustee, securing the
payment of




-1-



--------------------------------------------------------------------------------





the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103077 of the Official Public Records of
Travis County, Texas (the “Circle C Deed of Trust”);
v.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from SPOC to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103072 of the Official Public Records of
Travis County, Texas (the “SPOC Deed of Trust”);
vi.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Amarra to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103073 of the Official Public Records of
Travis County, Texas (the “Amarra Deed of Trust”);
vii.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Lavaca to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103074 of the Official Public Records of
Travis County, Texas (the “Lavaca Deed of Trust”);
viii.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Magnolia to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018062488 of the Official Public
Records of Montgomery County, Texas (the “Magnolia Deed of Trust”);
ix.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Lakeway to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018103076 of the Official Public
Records of Travis County, Texas (the “Lakeway Deed of Trust”)
x.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Austin to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103078 of the Official Public Records of
Travis County, Texas, (the “Austin Deed of Trust”; and together with the Stratus
Deed of Trust, Circle C Deed of Trust, the SPOC Deed of Trust, the Amarra Deed
of Trust, the Lavaca Deed of Trust, the Magnolia Deed of Trust, and the Lakeway
Deed of Trust collectively referred to as the “Deed of Trust”);
xi.    that certain Subordination Agreement, recorded under Clerk’s File No.
2018106189 of the Official Public Records of Travis County, Texas, executed by
SPOC in favor of Lender (the “Subordination Agreement”);




-2-



--------------------------------------------------------------------------------





xii.    that certain Security Agreement, executed by Stratus in favor of Lender
(the “Stratus Security Agreement”); and
xiii.    that certain Assignment of Reimbursables, Credits and Other Fees
executed by Borrower in favor of Lender (the “Assignment of Reimbursables”).
The instruments described above, this Agreement and all other documents
evidencing, securing or otherwise executed in connection with the Loan, being
herein collectively called the “Loan Documents”;
B.The Note, as such defined term is affected by this Agreement, is currently due
and payable on June 29, 2020.
C.Borrower has requested that Lender extend the term of the Note to September
27, 2020, and make certain modifications to the Loan Documents, and Lender is
willing to do so on the terms and conditions set forth below.
D.Lender is the owner and holder of the Note and Borrower is the owner of the
legal and equitable title to the Mortgaged Property.
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning given to such capitalized terms in the Loan Agreement.
2.Extension of Maturity Date. The maturity date of the Note is hereby extended
to September 27, 2020 (the “Maturity Date”), and the liens, security interests,
assignments and other rights evidenced by the Loan Documents are hereby renewed
and extended to secure payment of the Note as extended hereby. Without limiting
the foregoing, the term “Maturity Date” and other references to the maturity of
the Loan or the Note used in the Note, the Loan Agreement and other Loan
Documents are likewise amended to mean and refer to “September 27, 2020”.
Borrower shall have no further rights to extend the maturity date of the Note.
3.LIBOR Floor.
(a)    The definition of LIBOR Rate in the Note is hereby deleted in its
entirety and replaced with the following:
“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service as of 11:00
a.m. (Dallas, Texas time) (or as soon thereafter




-3-



--------------------------------------------------------------------------------





as practical), two (2) Business Days prior to the first day of such Interest
Period. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service),
the “LIBOR Rate” shall be determined by reference to such other publicly
available service for displaying eurodollar rates as may be reasonably selected
by Bank, or, in the absence of such other service, the “LIBOR Rate” shall,
instead, be determined based upon the average of the rates at which Bank is
offered dollar deposits at or about 11:00 a.m. (Dallas, Texas time) (or as soon
thereafter as practical), two (2) Business Days prior to the first day of such
Interest Period in the interbank eurodollar market in an amount comparable to
the amount of the outstanding Indebtedness hereunder which is to bear interest
on the basis of such LIBOR-based Rate and for a period equal to the relevant
Interest Period; provided, however, and notwithstanding anything to the contrary
set forth in this Note, if at any time the LIBOR Rate determined as provided
above would be less than one percent (1%), then the LIBOR Rate shall be deemed
to be one percent (1%) per annum for all purposes of this Note (the “LIBOR 1%
Floor”), except for any portion of any principal Indebtedness outstanding under
this Note which, at any such time, is/are subject to any Specified Hedging
Agreement, in which case, the LIBOR Rate for such portion of such Indebtedness
shall be determined without giving effect to the LIBOR 1% Floor. Each
calculation by Bank of the LIBOR Rate shall be conclusive and binding for all
purposes, absent manifest error.


(b)    All references to “LIBOR 0% Floor” in the Note and other Loan Documents
are hereby deleted in their entirety and replaced with “LIBOR 1% Floor”.
(c)    The definition of Specified Hedging Agreement in the Note is hereby
deleted in its entirety and replaced with the following:
“Specified Hedging Agreement” means any agreement or other documentation between
the undersigned (or any of them) and Bank providing for an interest rate swap
that does not provide for a minimum rate of one percent (1%) with respect to
determinations of the LIBOR Rate, for the purposes of such interest rate swap
(e.g., determines the floating amount by using the “negative interest rate
method” rather than the “zero interest rate method” in the case of any such
interest rate swap made under any master agreement or other documentation
published by the International Swaps and Derivatives Association, Inc.).
4.Representations and Warranties. Borrower hereby represents and warrants that
(a) Borrower is the sole legal and beneficial owner of the Mortgaged Property
(other than the Mortgaged Property which has been released by Lender from the
liens of the Deed of Trust); (b)




-4-



--------------------------------------------------------------------------------





Borrower is duly organized and legally existing under the laws of the state of
its organizations and is duly qualified to do business in the State of Texas;
(c) the execution and delivery of, and performance under this Agreement are
within Borrower’s power and authority without the joinder or consent of any
other party and have been duly authorized by all requisite action and are not in
contravention of law or the powers of Borrower’s articles of incorporation and
bylaws; (d) this Agreement constitutes the legal, valid and binding obligations
of Borrower enforceable in accordance with its terms; (e) the execution and
delivery of this Agreement by Borrower do not contravene, result in a breach of
or constitute a default under any deed of trust, loan agreement, indenture or
other contract, agreement or undertaking to which Borrower is a party or by
which Borrower or any of its properties may be bound (nor would such execution
and delivery constitute such a default with the passage of time or the giving of
notice or both) and do not violate or contravene any law, order, decree, rule or
regulation to which Borrower is subject; and (f) to the best of Borrower’s
knowledge there exists no uncured default under any of the Loan Documents.
Borrower agrees to indemnify and hold Lender harmless against any loss, claim,
damage, liability or expense (including without limitation reasonable attorneys’
fees) incurred as a result of any representation or warranty made by it herein
proving to be untrue in any respect.


5.Further Assurances. Borrower, upon request from Lender, agrees to execute such
other and further documents as may be reasonably necessary or appropriate to
consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the loan evidenced by the
Note.


6.Default; Remedies. If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, subject to the applicable notice and/or cure periods provided in
Section 6.1 of the Loan Agreement, Borrower shall be deemed to be in default
under the Deed of Trust and Lender shall be entitled at its option to exercise
any and all of the rights and remedies granted pursuant to the any of the Loan
Documents or to which Lender may otherwise be entitled, whether at law or in
equity.


7.Endorsement to Mortgagee Title Policy. As an accommodation to Borrower, Lender
has agreed to waive the requirement for recordation of this Agreement and
issuance of an endorsement to the Title Policy at this time. At Lender’s
request, Borrower shall, at its sole cost and expense, arrange for recordation
of this Agreement and obtain and deliver to Lender an endorsement of the Title
Policy insuring the lien of the Deed of Trust, under Procedural Rule P-9b(3) of
the applicable title insurance rules and regulations, in form and content
acceptable to Lender, stating that the company issuing said Title Policy will
not claim that policy coverage has terminated or that policy coverage has been
reduced, solely by reason of the execution of this Agreement.


8.Ratification of Loan Documents. Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect. Any modification herein of any of the Loan Documents shall in
no way adversely affect the security of the Deed of Trust and the other Loan
Documents for the payment of the Note. The Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects. All liens,
security interests, mortgages and assignments granted or created by or




-5-



--------------------------------------------------------------------------------





existing under the Loan Documents remain unchanged and continue, unabated, in
full force and effect, to secure Borrower’s obligation to repay the Note.
9.Liens Valid; No Offsets or Defenses. Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.
10.Merger; No Prior Oral Agreements. This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements. No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower. Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.
11.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation hereof and the consummation of the transactions specified
herein, including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.
12.    Release of Lender. Borrower hereby releases, remises, acquits and forever
discharges Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
Effective Date, and in any way directly or indirectly arising out of or in any
way connected to this Agreement or any of the Loan Documents or any of the
transactions associated therewith, or the Mortgaged Property, including
specifically but not limited to claims of usury.
13.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.
14.    Severability. If any covenant, condition, or provision herein contained
is held to be invalid by final judgment of any court of competent jurisdiction,
the invalidity of such covenant, condition, or provision shall not in any way
affect any other covenant, condition or provision herein contained.






-6-



--------------------------------------------------------------------------------





15.    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement.
16.    Representation by Counsel. The parties acknowledge and confirm that each
of their respective attorneys have participated jointly in the review and
revision of this Agreement and that it has not been written solely by counsel
for one party. The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.


17.    Governing Law. This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.


18.    Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


19.    Notice of No Oral Agreements. Borrower and Lender hereby take notice of
and agree to the following:


A.    PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A
LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS
NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.


B.    PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE
DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.


C.    THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGE FOLLOWS]




-7-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of the date first above written.


BORROWER:
                        
STRATUS PROPERTIES INC.,  
a Delaware corporation 



By: /s/ Erin D. Pickens                 
Erin D. Pickens, Senior Vice President


AUSTIN 290 PROPERTIES, INC.,  
a Texas corporation




By: /s/ Erin D. Pickens                 
Erin D. Pickens, Senior Vice President


   
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By: STRS L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By: /s/ Erin D. Pickens                       
Erin D. Pickens,
Senior Vice President


THE VILLAS AT AMARRA DRIVE, L.L.C., a Texas limited liability company


    By: STRS L.L.C., a Delaware limited liability company, Manager


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By: /s/ Erin D. Pickens                         
Erin D. Pickens,
Senior Vice President




CIRCLE C LAND, L.P.,
a Texas limited partnership


By: Circle C GP, L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By: /s/ Erin D. Pickens                     
Erin D. Pickens,
Senior Vice President


210 LAVACA HOLDINGS, L.L.C.,
a Texas limited liability company


By: STRS L.L.C., a Delaware limited liability company, Manager


             By: Stratus Properties Inc.,
                         a Delaware corporation,
                         Sole Member




                          By:  /s/ Erin D. Pickens      
                                   Erin D. Pickens,
                                   Senior Vice President


 
 





[Signature Page –Modification Agreement]

--------------------------------------------------------------------------------





MAGNOLIA EAST 149, L.L.C.,
a Texas limited liability company


By: STRS L.L.C.,
           a Delaware limited liability company,
          Manager


          By: Stratus Properties Inc.,
                   a Delaware corporation,
                   Sole Member




                  By: /s/ Erin D. Pickens       
                        Erin D. Pickens,
                        Senior Vice President


STRATUS LAKEWAY CENTER, L.L.C.,
a Texas limited liability company


By: STRS L.L.C.,
     a Delaware limited liability company,
     Manager


     By: Stratus Properties Inc.,
              a Delaware corporation,
              Sole Member




               By: /s/ Erin D. Pickens              
                      Erin D. Pickens,
                      Senior Vice President









[Signature Page –Modification Agreement]

--------------------------------------------------------------------------------







STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, on behalf of said corporation.


[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus Properties Operating Co., L.P., a Delaware limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.


[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of Circle C GP, L.L.C., a Delaware limited liability
company, General Partner of Circle C Land, L.P., a Texas limited partnership, on
behalf of said corporation, limited liability company and limited partnership.


[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    




[Signature Page –Modification Agreement]

--------------------------------------------------------------------------------





STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Austin 290 Properties, Inc., a Texas
corporation, on behalf of said corporation.




[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Manager of The Villas at Amarra Drive, L.L.C., a Texas limited liability
company, on behalf of said corporation and limited liability companies.




[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Manager of 210 Lavaca Holdings, L.L.C., a Texas limited liability company, on
behalf of said corporation and limited liability companies.




[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    








[Signature Page –Modification Agreement]

--------------------------------------------------------------------------------







STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Manager of Magnolia East 149, L.L.C., a Texas limited liability company, on
behalf of said corporation and limited liability companies.




[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 13th day of April, 2020, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Manager of Stratus Lakeway Center, L.L.C., a Texas limited liability company, on
behalf of said corporation and limited liability companies.




[SEAL] /s/ Connie J. Carley    
Notary Public, State of Texas
My Commission Expires: 01-22-2023    
Printed Name of Notary: Connie J. Carley    














[Signature Page –Modification Agreement]

--------------------------------------------------------------------------------





LENDER:


COMERICA BANK




By:/s/ Elaine K. Houston
Elaine K. Houston, Vice President


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 7 day of April, 2020, by
Elaine K. Houston, Vice President of Comerica Bank, on behalf of said bank.




[SEAL] /s/ Cortni Pepper    
Notary Public, State of Texas
My Commission Expires: 8-2-23    
Printed Name of Notary: Cortni Pepper    










[Signature Page –Modification Agreement]